DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 27, 29-39, and 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S. Patent Application Publication Number 2003/0033888). Hansen discloses a mass flow measuring apparatus (1) is described, having tube (2), which at a first position (P1) is coupled as regards oscillation to a first energy converter (4) and at a second position (P2) is coupled as regards oscillation to a second energy converter (5), and having an evaluating device, the first and the second position (P1, P2) being spaced (L) from one another , the energy converters (4, 5) each being operable as oscillation generator and oscillation detector and the energy converters (4, 5) working alternately as oscillation generators. A method can therefore be carried out in which the tube (2) is caused to oscillate alternately at the first position (P1) and at the second position (P2), signals being measured at the second and the first position (P2, P2) (Please see the abstract).
With respect to claim 26, a system for determining a property of a fluid in a straight conduit (tube 2) having a longitudinal axis, the system comprising: a first isolator (mass 7) disposed at a first location on an exterior of the straight conduit, wherein the first isolator is connected to a fixed support; a second isolator (mass 8) disposed at a second location on the exterior of the straight conduit, wherein the second isolator is connected to the fixed support, wherein the second location is spaced from the first location along the longitudinal axis by a measurement length (see the figures); an exciter disposed at a third location on the exterior of the straight conduit (first energy converter 4), wherein the third location is within the measurement length (see the figures), and wherein the exciter is configured to induce a vibration pattern along the measurement length (while the reference doesn’t explicitly disclose vibration patterns, the refence does explicitly disclose oscillations and oscillations will cause vibration patterns); a first sensor disposed at a fourth location on the exterior of the straight conduit (second energy converter 5), wherein the fourth location is within the measurement length, and wherein the first sensor is configured to measure a change in a mechanical state of the straight conduit caused by the vibration pattern (the energy converters are disclosed to both excite as well as sense oscillations); and a processor configured to receive data from the first sensor and determine the property of the fluid based on the received data (while not explicitly disclosed as such, the data collected by the energy converters must be processed by something, thus a processor would be obvious to one of ordinary skill in the art at the time of the invention); wherein the first isolator and the second isolator are configured to prevent the vibration pattern from being transmitted along the straight conduit beyond the measurement length (the largest mass is disclosed to serve as an isolator in paragraph [0015], though oscillations will naturally be observed on the other side of the largest mass. The mass is there to isolate the oscillations).
With respect to claim 27, while a specific exciter comprising a motor having a rotatable shaft and an eccentric weight mounted on the rotatable shaft is not explicitly disclosed, the exciter is disclosed to be any type of exciter in paragraph [0035], thus the specific type of exciter is obvious in view of the reference.
With respect to claim 29, the system of claim 26, further comprising a second sensor disposed at a fifth location on the exterior of the straight conduit, wherein the fifth location is within the measurement length, wherein the second sensor is configured to measure the change in the mechanical state of the straight conduit caused by the vibration pattern, and wherein the processor is further configured to receive data from the second sensor is disclosed in view of the first energy converter 4 since that can serve as an exciter and a sensor.
With respect to claim 30, the system of claim 29, wherein the fourth location is a first radial position at a first longitudinal position along the longitudinal axis, wherein the fifth location is a second radial position at a second longitudinal position along the longitudinal axis, and wherein the first radial position and the second radial position are different is shown at least in Figure 1.
With respect to claim 31, the system of claim 26, wherein the exciter comprises a first permanent magnet at a radial location affixed to the exterior of the straight conduit and a first electromagnet disposed complementary to the first permanent magnet, wherein the first exciter is configured to induce a first torsional movement relative to the longitudinal axis of the straight conduit, and wherein the radial location is within the measurement length is not explicitly disclosed, the exciter is disclosed to be any type of exciter in paragraph [0035], including a magnetostrictive one, thus the specific type of exciter is obvious in view of the reference.
With respect to claim 32, the system of claim 26, wherein the exciter comprises a first exciter at a radial location affixed to the exterior of the straight conduit and a second exciter at a radially opposite location affixed to the exterior of the straight conduit, wherein the radial location and the radially opposite location are within the measurement length is illustrated in at least Figure 7a.
With respect to claim 33, the system of claim 32, wherein the first exciter comprises a first permanent magnet and a first electromagnet disposed complementary to the first permanent magnet, wherein the first exciter is configured to induce a first torsional movement relative to the longitudinal axis of the straight conduit, wherein the second exciter comprises a second permanent magnet and a second electromagnet disposed complementary to the second permanent magnet, and wherein the second exciter is configured to induce a second torsional movement in a direction perpendicular to the longitudinal axis of the straight conduit is not explicitly disclosed, the exciter is disclosed to be any type of exciter in paragraph [0035], including a magnetostrictive one, thus the specific type of exciter is obvious in view of the reference.
With respect to claim 34, the system of claim 26, wherein the vibration pattern comprises a pulse pattern is not explicitly disclosed, but the oscillations and pattern types are easily controlled by the controller that generates them, thus a pulse pattern from the oscillations would be obvious to one of ordinary skill in the art.
With respect to claim 35, the system of claim 26, wherein the first isolator and the second isolator are configured to resist a torsional movement of the straight conduit is disclosed as the masses are disclosed to perform as an isolator.
With respect to claim 36, the system of claim 26, wherein the first isolator and the second isolator are configured to resist a radial movement of the straight conduit is disclosed as the masses are disclosed to perform as an isolator.
With respect to claim 37, the system of claim 26, further comprising: a mass element comprising a weight and disposed at a sixth location on the exterior, wherein the sixth location is within the measurement length, and wherein the sixth location is chosen to cause an alteration of the vibration pattern is disclosed as masses 6 and 9 are illustrated. 
With respect to claim 38, a method for determining a property of a fluid in a straight conduit having a longitudinal axis, the method comprising: attaching, to an exterior of the straight conduit, a first isolator disposed at a first location and a second isolator disposed at a second location, wherein the first isolator and second isolator are attached to a fixed support, wherein the second location is spaced from the first location along the longitudinal axis by a measurement length; attaching, to the exterior of the straight conduit at a third location, an exciter configured to induce a vibration pattern along the measurement length, wherein the third location is within the measurement length, inducing, via the exciter, the vibration pattern along the measurement length of the straight conduit; wherein the first isolator and the second isolator are configured to prevent the vibration pattern from being transmitted along the straight conduit beyond the measurement length; measuring a change in mechanical state of the straight conduit caused by the vibration pattern induction, via a sensor attached to the exterior of the straight conduit at a fourth location, wherein the fourth location is within the measurement length; receiving, by a processor, the measurement of the change in mechanical state; and determining, by the processor, a property of the fluid based on the measurement of the change in mechanical state of the straight conduit is disclosed in view of this claim being the method to operate the apparatus of claim 26 which was discussed at length up above and since the apparatus is disclosed then the method of operating said device would be deemed to be obvious to one of ordinary skill in the art at the time of the invention. 
With respect to claim 39, the method of claim 38, further comprising inducing a torsional movement in the straight conduit using the exciter is not explicitly disclosed, but the oscillations and movement types are easily controlled by the controller that generates them, thus a torsional movement from the oscillations would be obvious to one of ordinary skill in the art.
With respect to claim 41, the method of claim 38, further comprising a second sensor disposed at a fifth location on the exterior of the straight conduit, wherein the fifth location is within the measurement length, and wherein the second sensor is configured to measure the change in the mechanical state of the straight conduit caused by the vibration pattern, wherein the processor is further configured to receive data from the second sensor is illustrated in at least Figure 1.
With respect to claim 42, the method of claim 38, further comprising altering the vibration pattern via a placement of a distributed mass element at a sixth location on the exterior of the straight conduit, wherein the distributed mass element comprises a weight, wherein the sixth location is within the measurement length I illustrated at least with Figure 1 with the masses 6 or 9.
With respect to claim 43, the method of claim 38, further comprising resisting a torsional movement of the straight conduit by the first isolator and the second isolator is disclosed as the masses are disclosed to be used as isolators in paragraph [0015].
With respect to claim 44, the method of claim 38, further comprising resisting a radial movement of the straight conduit by the first isolator and the second isolator is disclosed as the masses are disclosed to be used as isolators in paragraph [0015].
With respect to claim 45, the method of claim 38, wherein the exciter comprises a motor having a rotatable shaft and an eccentric weight mounted on the rotatable shaft is not explicitly disclosed, the exciter is disclosed to be any type of exciter in paragraph [0035], thus the specific type of exciter is obvious in view of the reference.





Claim(s) 28 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen as applied to claims 26 and 38 above, and further in view of Huston et al. (U.S. Patent Application Publication Number 2007/0068756; hereinafter referred to as Huston.). Huston discloses a system (100, 200, 300) for damping vibrations of a vibratory structure (104, 308). The damping system includes an active damper (112, 124, 128, 216), a vibration sensor (116, 208, 208A'-C'), and a controller (120, 212) for controlling the active damper in a manner that damps vibration of the vibratory structure. In some embodiments, the active damper comprises an active mass (132, 220, 220A'-C', 220A''-C'') and an actuator (136) for controlling the movement of the active mass. In other embodiments, the active damper comprises a flexural damper (128) (Please see the abstract). 
With respect to claims 28 and 40, the system of claim 26 and/or the method of claim 38, wherein the sensor comprises a displacement sensor is not disclosed in Hansen. However, Hansen discloses various sensors that can be used for sensing oscillations or vibrations.  Huston, however, discloses in paragraph [0023] that various types of sensors are known to be used for sensing vibrations, including displacement sensors, thus the use of displacement sensors in the system of Hansen would be obvious to one of ordinary skill in the art at the time of the invention. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and claims 1-22 have been canceled.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



November 28, 2022
/JOHN FITZGERALD/Primary Examiner, Art Unit 2855